 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PHILLIP R. HERNANDEZ,                               No. 2:19-cv-2414 KJM DB P
12                        Petitioner,
13              v.                                        ORDER
14    JOSIE GASTELO, Warden,
15                        Respondent.
16

17            Petitioner requested an extension of time to file a traverse. Good cause appearing, IT IS

18   HEREBY ORDERED:

19            1. Petitioner’s request for an extension of time (ECF No. 28) is granted; and

20            2. Petitioner is granted an extension of time of thirty days from the date of this order in

21   which to file a traverse.

22   Dated: July 8, 2021

23

24
     DLB7
25   hern2414.111


26
27

28
